ORDER

PER CURIAM:
Tyler Toomay appeals from the Circuit Court of Jackson County’s denial, of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing., After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).